DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated June 30, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Onderisin et al. (USPN 9,240,131).

Onderisin et al. disclose a release liner (Abstract; Column 1, line 61 to Column 2, line 10) comprising: a release layer with a first major surface and second major surface (Column 11, line 1 to Column 13, line 28; Figure 1B, #140; Column 4, lines 42 – 49), wherein the second 5major surface of the release layer comprises: a first set of microstructured features comprising a plurality of depressions into the second major surface of the release layer (Column 11, lines 20 – 28; Column 12, line 61 – Column 13, line 28); and a discontinuous pattern of ink material located on the second major surface 10of the release layer (Column 4, line 38 – 41; Column 5, lines 31 – 42), wherein at least a portion of the discontinuous pattern of ink material overlaps with and is located within some of the depressions (Figure 1B, #130; Column 12, line 61 – Column 13, line 28; Column 13, line 53 to Column 14, line 17), wherein the ink material comprises a non-adhesive but adhesively transferrable 15material, or an adhesive material (Column 5, line 21 – Column 7, line 62) as in claim 1. With respect to claim 2, the ink material comprises a polymeric material or a pre-polymeric material that upon polymerization forms a polymeric material, and one or more detectable additives selected from a colorant, a pigment, an optical brightener, or 20particles (Column 5, line 21 – Column 7, line 62).  Regarding claim 3, the ink material has been printed onto the second major surface of the release layer (Column 11, line 65 to Column 12, line 5). For claim 4, 25the plurality of depressions further comprise particles or clumps of particles contained within the depressions (Figure 1B, #130; Column 5, line 21 – Column 7, line 62).  In claim 6, the second major surface of the release layer comprises: a second set of microstructured features comprising a plurality of protrusions from the 5second major surface of the release layer (Column 11, lines 20 – 28; Column 12, line 61 – Column 13, line 28).  With regard to claim 11, the release liner is a composite release liner wherein the release liner further comprises a base layer with a first major surface and a second major surface, wherein the first major surface of the release layer is in contact with the second major surface of the base layer (Column 11, line 1 – 28). However, Onderisin et al. fail to disclose the plurality of depressions comprises 1-50% of the area of the second major surface, the depressions have an average depth of 15-200 micrometers, the protrusions have an average height above the second major surface of the release layer of 3-200 micrometers, 10the ink material fully fills the depressions with which it overlaps, the ink material comprises a non-adhesive but adhesively transferrable material and the ink material overlaps with 0.1-30% of the 15depressions on the surface of the second major surface of the release layer, and the ink material comprises an adhesive material and the ink material overlaps with 5-80% of the depressions on the surface of the second major surface of the release layer.

	With regard to the limitation of “the plurality of depressions comprises 1-50% of the area of the second major surface”, Onderisin et al. clearly disclose that the release layer may be embossed to create a pattern of depressions and protrusions having any size, shape, arrangement and/or depth (Column 12, line 61 to Column 13, line 28). Therefore, in the absence of unexpected results, it would have been an obvious matter of design choice to change the arrangement of the depressions, since such a modification would have involved a mere change in the size of the embossments.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

With regard to the limitations of “the depressions have an average depth of 15-200 micrometers”, “the protrusions have an average height above the second major surface of the release layer of 3-200 micrometers”, and “10the ink material fully fills the depressions with which it overlaps”, Onderisin et al. clearly disclose that the release layer may be embossed to create a pattern of depressions and protrusions having any size, shape, arrangement and/or depth (Column 12, line 61 to Column 13, line 28) while the ink, non-adhesive forms, may have a height between 1 and 50 microns (Column 8, lines 14 – 35).  Therefore, it would have been an obvious matter of design choice to change the size of the depressions or protrusions, since such a modification would have involved a mere change in the size of the embossments.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

With regard to the limitations of “the ink material comprises a non-adhesive but adhesively transferrable material and the ink material overlaps with 0.1-30% of the 15depressions on the surface of the second major surface of the release layer” and “the ink material comprises an adhesive material and the ink material overlaps with 5-80% of the depressions on the surface of the second major surface of the release layer”, Onderisin et al. clearly disclose that the release layer may be embossed to create a pattern of depressions and protrusions having any size, shape, arrangement and/or depth (Column 12, line 61 to Column 13, line 28) and the coverage of the ink, non-adhesive forms, may range from about 1 to 75% (Column 8, lines 36 – 55). Therefore, it would have been an obvious matter of design choice to change the shape of depressions or protrusions, since a modification would have involved a mere change in size of the embossments to allow an overlap.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  MPEP 2144.04 (I) and (IV).
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.

With regard to Applicant’s argument that current claim 1 states: "at least a portion of the discontinuous pattern of ink material overlaps with and is located within some of the depressions" (emphasis added). Therefore, at least some of the depressions do not have ink material overlapping with and located within them. However, Onderisin both in the Figures and in the description of the figures shows and states that all of the depressions have non-adhesive material in them”, the Examiner respectfully disagrees. There is no requirement in the claim that some of the depressions of the release liner be free of ink.  The only requirement of the claim is that ink be present in at least some of the depressions. The open language of the claim, comprising, allows Onderisin to read upon the limitation as it meets the limitation of ink being present in the some of the depression, wherein some includes all of the depressions due to the comprising language.

With regard to Applicant’s argument that “Since Onderisin does not include any examples or describe the area of the release surface that is encompassed by the recesses, but it is clear from the drawings and the description that the recesses of the release liner are the primary feature covering greater than 50% of the area of the release surface. This is particularly clear in Figure 4 where the recesses 410 are very large relative to the land area 420. Again, if one understands that the land area 420 of the release liner forms the channels in the adhesive layer that permit air egress, one would not want these channels to be too large, and therefore the recesses that form the adhesive surface are necessarily much larger than the land area and thus the recesses necessarily must encompass more than 50% of the area of the release surface. To further clarify the difference between Onderisin and current claim 1, Applicants have amended claim 1 to include the limitation that 1-50% of the area of the second major surface of the release liner comprises the depressions.”, the Examiner respectfully disagrees. The prior art is not required to show every single embodiment through figures.  The figures are only an example of what the claimed invention.  Onderisin et al. clearly disclose that the release layer may be embossed to create a pattern of depressions and protrusions having any size, shape, arrangement and/or depth (Column 12, line 61 to Column 13, line 28). Therefore, in the absence of unexpected results, it would have been an obvious matter of design choice to change the arrangement of the depressions, since such a modification would have involved a mere change in the size of the embossments.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 27, 2022